Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 6, please replace “a compound” with - - a near infrared pigment derivative - - 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-12  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sasaki et al. WO 201603180
Sasaki et al.  WO 201603180  (US 20170137444 used in lieu of machine translation) in composition 1, includes 2.3 parts near infrared absorber (D-1, structure below, a pyrrolopyrrole compound), 12.9 parts resin 1 (structure below), 12.9 parts dipentaerythritol hexacrylate, 2.5 parts photoinitiator, 0.5 parts UV absorber, 0.04 parts surfactant and  solvents (49.6 parts cyclohexanone, and 19.3 parts PGMEA). This is coated upon a glass substrate and dried to a thickness of 1 micron and has a maximum absorption at 884 nm (table 1) and transmittance of more than 95% in the visible range 500-600 nm  (table 2)  (WO at [0079-0081],  US at [0354-0367,0334]). Figure 3 shows the absorbance between 400-700 nm to be ~2% of the absorption maximum.  

    PNG
    media_image1.png
    268
    261
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    339
    232
    media_image2.png
    Greyscale

Other useful curable compounds are disclosed including taught in 20120235099 (WO at [0038-0039] , US at [0155-0163]. Useful resins are discussed, including polyhydroxystyrene (phenolic), and acrylic resins such as those taught in 20120235099  (WO at [0046-0050] , US at [0197-0214]). The use of infrared ray absorption substance include a copper compound, a cyanine-based coloring agent compound, a phthalocyanine-based compound, an imonium-based compound, a thiol complex-based compound, a transition metal oxide-based compound, a squarylium-based coloring agent compound, a naphthalocyanine-based coloring agent compound, a quaterrylene-based coloring agent compound, a dithiol metal complex-based coloring agent compound, and a croconium compound (WO at [0055] , US at [0234-0240]). These near-IR filter layers can be used as parts of solid state imaging devices, camera modules, color filters and infrared cut off filters (WO at [0065-0069], US at [0288-0318]).

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. WO 201603180. 
It would have been obvious to one skilled in the art to use the filter layers formed as part of a solid state imaging device, image display device or infrared sensor based upon the disclosure to do so in Sasaki et al. WO 201603180. 
It would have been obvious to one skilled in the art to cyanine or squarylium near-IR absorbers to the composition based upon the direction to do so at (WO at [0065-0069], US at [0288-0318]).

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. WO 201603180, in view of Idei et al. 20120235099.
Idei et al. 20120235099 teaches useful polymerizable compounds for use in color filters [0580-0603], but is referred to for a teachings of useful monomers in the infrared absorber layer by Sasaki et al.  WO 201603180. 

    PNG
    media_image3.png
    340
    262
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    193
    258
    media_image4.png
    Greyscale

This reference is also referred to in Sasaki et al.  WO 201603180 for teachings of useful alkali soluble resins [0658-0701]. 

    PNG
    media_image5.png
    335
    251
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    330
    253
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    424
    257
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    439
    256
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    181
    211
    media_image9.png
    Greyscale


In addition to the basis above it would have been obvious to replace at least a portion of the alkali resin and/or monomers used in the near-IR absorbing compositions, the near-IR absorbing layers or structures including the Near IR absorbing layers exemplified or rendered obvious by Sasaki et al. WO 201603180 with the alkali soluble resins and./or monomers of Idei et al. 20120235099 with a reasonable expectation of forming useful compositions, layers and devices based upon the specific direction in Sasaki et al. WO 201603180 to Idei et al. 20120235099 for these components at (WO at [0038 ,0046], US at [0159,0200]).


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Arayama et al. WO  2016035695.
Arayama et al. WO  2016035695  (US 20170174869 used in lieu of a machine translation) teaches a curable near infrared absorbing composition (401) using 28.0 parts of dispersion 301, 6.83 parts polymerizable compound 1 (Kayarad DPHA dieryrithritol heacrylate  (WO at [0135] , US at [0534])), 6.73 parts alkali soluble resin 1, 1.96 parts photoinitiator, 0.003 parts polymerization inhibitor, 0.04 parts surfactant and 56.44 parts solvent, which is spin-coated upon a glass substrate and dried to a thickness of 2 microns. Other films used different colorants. The minimum transmittance in the 500-600 nm range for films 401-441, which had transmittance of less than 10% in the 800-850 nm range and more than 90% transmittance in the 1000-1300 nm range (WO at [0156- 0158], US at [0627-0640]). The colorant in dispersion 301 are pyrrolopyyroles (A-1 and B-1, table 9). 

    PNG
    media_image10.png
    244
    268
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    113
    204
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    279
    274
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    239
    296
    media_image13.png
    Greyscale


Other useful curable compounds are disclosed including taught in 20120235099 (WO at [0087-0088], US at [0290-0298]. Alkali soluble resins are discussed as useful when development is desired and alkali soluble resins are disclosed, including those of 20120235099 (WO at  [0076-0081],0093], US at [0256-0271,0326-0328]).   These near-IR filter layers can be used as parts of solid state imaging devices, camera modules, color filters and infrared cut off filters (WO at [0107-0114], US at [0393-0430]). The addition of cyanine dyes is disclosed (WO at [0036], US at [0155]).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. WO  2016035695. 
It would have been obvious to one skilled in the art to use the filter layers formed as part of a solid state imaging device, image display device or infrared sensor based upon the disclosure to do so in Arayama et al. WO  2016035695. 
It would have been obvious to one skilled in the art to add a cyanine near-IR absorber to the composition based upon the direction to do so in Arayama et al. WO  2016035695 at [0036].

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. WO  2016035695, in view of Idei et al. 20120235099
In addition to the basis above it would have been obvious to replace at least a portion of the alkali resin and/or monomers used in the near-IR absorbing compositions, the near-IR absorbing layers or structures including the Near IR absorbing layers exemplified or rendered obvious by Arayama et al. WO  2016035695 with the alkali soluble resins and./or monomers of Idei et al. 20120235099 with a reasonable expectation of forming useful compositions, layers and devices based upon the specific direction in Sasaki et al. WO 201603180 to Idei et al. 20120235099 for these components at (WO at [0087-0088], US at [0290-0298]) and (WO at  [0076-0081],0093], US at [0256-0271,0326-0328]).

Claims 1-12  are rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Hirai et al. WO 2017043175. 
Hirai et al. WO 2017043175 (US 20180163022 used in lieu of machine translation) teaches a curable composition including 2.3 parts squarilium dye SQ93 (which has basic amine groups see table 1, lambda  max at 720 nm) and a transparency of 95+% over 450-600 nm, 12.9 parts resin 1 (80 mol% Benzyl acrylate/20 mol% acrylic acid, similar to the second polymer on page 36 of the instant specification), 12.9 parts crosslinking compound 1 (KAYARAD DPHA, dipentrerythritol hexacrylate),   2.5 parts photoinitiator, 0.5 parts UV absorber, 0.04 parts surfactant, 0.006 parts polymerization inhibitor and solvent (49.6 parts cyclohexanone, 19.3 parts PGMEA).  This composition is spin coated upon a glass substrate and dried to a thickness of 1 micron  (WO at [0239, 0245,0247,0250] , US at [0575-0583, 0652-0653,0627,0631,0639-0641]).   Composition 2, includes   2.3 parts squarilium dye SQ93 (see table 1, lambda  max at 720 nm) and a transparency of 95+% over 450-600 nm, 12.9 parts resin 1 (80 mol% allyl acrylate/20 mol% acrylic acid, same as D-1 of the instant specification), 12.9 parts crosslinking compound 1 (KAYARAD DPHA, dipentrerythritol hexacrylate),   2.5 parts photoinitiator, 0.5 parts UV absorber, 0.04 parts surfactant, 0.006 parts polymerization inhibitor and solvent (49.6 parts cyclohexanone, 19.3 parts PGMEA).  This composition is spin coated upon a glass substrate and dried to a thickness of 1 micron  (WO at [0240,0245,0247,0250] , US at [0584-0592, 0652-0653,0628,0631,0639-0641]).  

    PNG
    media_image14.png
    331
    299
    media_image14.png
    Greyscale
   
    PNG
    media_image15.png
    196
    304
    media_image15.png
    Greyscale

Examples 5 and 6 are similar to examples 1 and 2 (see table 1), but use squarylium dye SQ13 (which includes the acidic -NHSO2CF3 groups, pKa is 6.33) Other useful curable compounds are disclosed including taught in 20120235099 (WO at [0080-0090], US at [0245-0255]. Alkali soluble resins are discussed as useful when development is desired and alkali soluble resins are disclosed, including those of 20120235099 (WO at  [0144-0156], US at [0355-0373]).  These near-IR filter layers can be used as parts of solid state imaging devices, camera modules, color filters and infrared cut off filters (WO at [0195-0203,0221-0224], US at [0439-0448,0486-0498]). The addition of near IR cyanine or pyrrolopyrrole dyes is disclosed (WO at [0069], US at [0201]).


10.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. WO 2017043175.
It would have been obvious to one skilled in the art to use the filter layers formed as part of a solid state imaging device, image display device or infrared sensor based upon the disclosure to do so in Hirai et al. WO 2017043175. 
It would have been obvious to one skilled in the art to cyanine or pyrrolopyrrole near-IR absorbers to the composition based upon the direction to do so at (WO at [0069], US at [0201]).


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. WO 2017043175, in view of Idei et al. 20120235099
In addition to the basis above it would have been obvious to replace at least a portion of the alkali resin and/or monomers used in the near-IR absorbing compositions, the near-IR absorbing layers or structures including the Near IR absorbing layers exemplified or rendered obvious by Hirai et al. WO 2017043175 with the alkali soluble resins and./or monomers of Idei et al. 20120235099 with a reasonable expectation of forming useful compositions, layers and devices based upon the specific direction in Hirai et al. WO 2017043175 to Idei et al. 20120235099 for these components at (WO at [0080-0090], US at [0245-0255]) and (WO at  [0144-0156], US at [0355-0373]).

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Lai et al. 20170362366 (as evidenced by FEW chemical datasheet for S 0306).
Lai et al. 20170362366 teaches the photocurable composition of example 1, which includes 0.32 parts of a hydrophilic cyanine dye (S-0306, 6.8% of solids), 2.4 parts iodonium salt (photoinitiator), 8 parts dipentaerythritol pentaacrylate as the curable monomer and 14.3 parts of the urethane binder (SU-1000) (table 1, page 9, [0101,0089].

    PNG
    media_image16.png
    771
    904
    media_image16.png
    Greyscale

The data sheet evidences the absorption and acidic moieties on the cyanine dye S-0306.

Claims 1-4, 7-13 and 15  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Norizuki et al. WO 2015166873
Norizuki et al. WO 2015166873 ( US 20170038507 used in lieu of machine translation)  teaches in example 1, a composition including 1,69 parts of pyrrolopyrrole dye 1, 1.98 parts of binder A, 0.19 parts of A-DPH-12E (ethoxylated dipenterythritol polyacrylate), 0.09 photoinitiator, 0.01 polymerization inhibitor, 0.0076 surfactant and 4.53 parts PGMEA. (WO  at [0123,0153-0154] , US at [0465-0466,0439])

    PNG
    media_image17.png
    180
    266
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    311
    273
    media_image18.png
    Greyscale

This was spin coated on a glass substrate and dried to a thickness of 0.8 microns, cured and evaluated as in table 1 (WO at [0164-0168], US at [0472-0492]) . Example 4 replaces the monomer with other kayarad monomers (WO at [0170], US at [0496]). Example B1 is similar to examples 1 and 4, but the binder is 
    PNG
    media_image19.png
    243
    210
    media_image19.png
    Greyscale
and it uses kayarad DPHA (dipentaerythritol hexacrylate) as the polymerizable monomer [WO at [0172-0175] , US at [0498-0516]).  These NIR layers are incorporated into an infrared sensor (WO at [0177+] , US at [0517+]. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanna  et al. WO 2013168824 (English Language WIPO equivalent of JP 2013-253224) teaches on page 3 formulae embracing monomers useful for use in forming infrared filters. 

    PNG
    media_image20.png
    518
    538
    media_image20.png
    Greyscale

Exemplified monomers may be found of pages 24,25,47-48. 
Matsumura et al. 20170351014 and 10585221 are cumulative to Sasaki et al. WO 201603180 at this juncture.
Hirai et al. 20170342091 and 9879034 are cumulative to Sasaki et al. WO 201603180 at this juncture.
Tsuruta et al.  20170012072 is cumulative to Sasaki et al. WO 201603180 at this juncture.
Arayama et al. WO 2016194527 is cumulative at this juncture.
	Arayama et al. 20160091643, Ezoe et al. 20150287756, BAK et al. 20150124152, BAK et al. 20150346404, Balbinot et al. 20140045118, YANG et al. 20130052436 and Takakuwa et al. 20160011336 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 13, 2022